DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest a steel sheet having all the features as set forth in the instant claim 10 in combination. The closest prior art of record to claim 10 is Saito et al. (US 2009/0277547) as applied in the action dated 12/16/2020. Saito teaches a steel sheet with ranges of an elemental composition, ferrite, tempered martensite, other microstructural phases, tempered martensite grain size, and tensile strength at least overlapping with ranges in the instant claim. However, Saito is silent with regards to iron-based carbides precipitated on the tempered martensite grain boundaries, and an average particle size of such carbides as well as a total atomic concentration of Si and Mn on the grain boundaries as claimed. In the remarks filed 02/26/2021, Applicant provided support for a criticality of the instant method steps for achieving the claimed features of iron-carbide particle size and total Si and Mn concentration on the tempered martensite grain boundaries (Pg. 16/18-17/18). Particularly, Applicant pointed to comparative example 6 in Tables 2-3 of the instant specification to show that a steel sheet meeting all other claim limitations fails to meet the claimed total Si and Mn concentration when a cooling rate after a first heating step is less than 200ºC/s, and notably the first cooling rate disclosed in the closest embodiments in Saito to the instant method is only up to 50ºC/s (Table 2). Furthermore, comparative example 10 in Tables 2-3 of the instant specification showed a tempering temperature outside of the instant range and within the range of Saito as failing to achieve the claimed iron-based carbide average particle size. It is further noted that although Saito discloses a broader, encompassing range of tempered martensite grain size to the instant grain size, none of the steels processed in the method of Saito achieve a grain size within the 
Claims 20-29 being directed to a process for producing the steel sheet of claims 10-19 are allowable as a process for making an allowable product. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736